Title: [May 6. Wednesday. 1778.]
From: Adams, John
To: 


      May 6. Wednesday. 1778. Franklin told Us one of his Characteristic Stories. A Spanish Writer of certain Vissions of Hell, relates that a certain evil Spirit he met with who was civil and well bred, shewed him all the Apartments in the place. Among others that of deceased Kings. The Spaniard was much amused at so illustrious a Sight, and after viewing them for sometime, said he should be glad to see the rest of them. The rest? said the Daemon. Here are all the Kings who ever reigned upon earth from the creation of it to this day, what the Devil would the Man have?
      This Anecdote was in the Spirit of those times for the Philosophers of the last Age had raised a king killing Spirit in the World. I wrote the Story down in the Evening with a Note upon it not less Characteristick of myself. It was this. This Fable is not so charitable as Dr. Watts, who in his view of Heaven says “here and there I see a King,” which seems to imply that Kings are as good as other men, since it is but here and there that We see a King upon Earth.
      The Truth is that neither then nor at any former time, since I had attained any maturity in Age, Reading and reflection had I imbibed any general Prejudice against Kings, or in favour of them. It appeared to me then as it has done ever since, that there is a State of Society in which a Republican Government is the best, and in America the only one which ought to be adopted or thought of, because die morals of the People and Circumstances of the Country not only can bear it, but require it. But in several of the great nations of Europe, Kings appeared to me to be as necessary as any Government at all. Nor had I ever seen any reason to believe that Kings were in general worse than other Men.
      After Dinner We went to the field, where the King reviewed his Guards, French and Swiss, about eight thousands of them. The Show was pompous indeed as all other Shows are in this Country. The Carriages of the Royal Family were very magnificent. Returned and drank Coffee with Mr. Lee at his House in Challiot Chaillot, about a mile from ours at Passi, walked home and drank Tea with Mr. Chaumonts Family, and spent the rest of the Evening in reading Cardinal Richelieu.
     